Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about December 15, 1989, which, inter alia, granted plaintiff’s mo*118tion for summary judgment, directed entry of judgment against defendant Romonel Knitting Mills, Inc. in the amount of $358,855.50, and directed defendants to assemble and turn over certain equipment to plaintiff or plaintiff’s designee, unanimously affirmed, with costs.
The IAS court properly directed defendants to surrender certain equipment in which defendants had granted plaintiff a security interest. The contention that a nonparty holds a security interest in the same property superior to that held by plaintiff is wholly irrelevant in this action, since the mere existence of a lien potentially senior to plaintiff’s constitutes no defense (UCC 9-312). Plaintiff’s case against said defendant was sufficiently established by the 1979 security agreement between the parties (UCC 9-203) without any need to refer to perfection thereof or to resolve any potential dispute as to priority between plaintiff and a nonparty, which is of no concern to said defendant debtor. The priority dispute should be resolved, if at all, in appropriate proceedings in which both secured parties are parties to the action. Concur—Murphy, P. J., Carro, Rosenberger and Smith, JJ.